Title: To James Madison from John Madison, 18 February 1805
From: Madison, John
To: Madison, James


Dear Sir
Washington Academy Feby 18th. 1805
It was my intention to have wrote to you as soon as I arrived at this place but circumstances prevented my puting my intention in execution. Perhaps you may have thought that the cause of my not writeing is oweing to my haveing lost all desire for improvement, and that I have deviated from the principles stated in my first letter—if this is your conclusion permit me to say it is not correct. When I first wrote I knew the value of improvement only from the conversation of others and consequently had but a faint glimmering of its real value; But since I have had it in my power to attend more strictly to the improvement of my natural abilities; since I have attended to the cultivation of the different powers of the mind, and endeavoured to raise them from their native weakness, and give them their wanted vigor; since I have driven from my mind two destructive evils superstition and prejudice, and given reason full power to perform her operations, that feeble light which I had of improvement has kindled into a flame, I am sensibly convicted of its importance, and reason points out the way and means of obtainig the necessary acquisition.

When I arrived in this place I was an entire stranger to both the students of the academy and the inhabitants of the town. I saw the necessity of gaining if possible the esteem of both. To please the inhabitants it was necessary I should make myself acquainted with their character, manners, and dispositions. As this was the case I was seldom seen in town, I endeavoured to make myself acquainted with the students, and from them I recieved the chara[c]ter of the citizens. When I had received this I made several acquaintances in town; My conduct was uniformly polite to each individual; when I was in conversation with an influential character if my sentiments did not agree with his I was never anxious to declare them. I thought it better to be silent than to incur his displeasure; but if they corresponded with his I would declare them freely. I carefuly avoided the different vices which are so prevalent in youth, and endeavoured to act honourably toward every person. I saw the value of the advice you gave me in your letter, I endeavoured to conform my conduct to it, and I flatter myself I shall reap its advantages.
I have just compleated the study of natural and politic law, and am now stu[d]ying Montesque’s spirits of laws. I never received a perfect idear of the necessity of improving our natural abilities until I did Berlamaque. After defineing the different powers of the human mind, he observes that these powers are useless unless they are cultivated and improved. Unless they are improved they have a tendency to lead us into numberless errors and irregularities which render life burdensome; but on the contrary when we h<a>ve attended properly to the cultivation of our minds we seldom fall into these irregularities which proceed from ignorance; we will consult reason on every act we are about to commit we will pursue her dictates and by that means obtain true and solid happiness. Nothing would give me more pleasure than to recieve a letter from you and I hope you will not deprive of this happiness if it is not inconvenient. I recite t[h]ree lessons each day two in the latter and one in Montesque’s spirit of laws. I am just recovering from a long spell of sickness. Give my compliments to my aunt. I remain yours, affectionately
John Madison
